
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1592
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing persons of African descent in
		  Europe.
	
	
		Whereas the 109th Congress passed H. Con. Res. 60 and S.
			 Con. Res. 90, recognizing African descendants in Latin America and the
			 Caribbean, raising awareness of the racism and discrimination faced by those
			 communities, and leading to numerous public and private sector initiatives
			 between the United States and Latin American and Caribbean countries to improve
			 the situation of African descendants;
		Whereas the persistence of racism and discrimination in
			 Europe similarly necessitates congressional action to raise awareness and
			 promote public and private sector initiatives to stem this trend;
		Whereas the terms Afro-European,
			 African European, or Black European refers to people
			 of African ancestry or descent born in, citizens of, or living in
			 Europe;
		Whereas more than an estimated 7,000,000 individuals of
			 African descent currently live in and have long had a presence in Europe,
			 forming an influential part of the African diaspora;
		Whereas the story of Black Europeans remains untold,
			 rendering many of their past and present contributions to the political and
			 social life of Europe invisible or forgotten;
		Whereas, unlike more contemporary figures, largely unknown
			 Blacks have made significant contributions to European history and culture,
			 including Spanish poet Juan Latino, Italian Duke Alessandro Medici, French
			 novelist Alexandre Dumas, German scholar Anthony William Amo, French Composer
			 Le Chevalier de St. George, British abolitionist Oladuah Equiano, and Russian
			 General and Governor Abram Hannibal, great-grandfather of Russian poet
			 Aleksandr Pushkin;
		Whereas the largest estimated populations of Black
			 Europeans can be found in France (approximately 2,500,000), the United Kingdom
			 (approximately 1,500,000), and the Netherlands (approximately 500,000), in
			 addition to sizeable populations in Germany, Italy, Portugal, Sweden, Norway,
			 Ireland, Russia, Switzerland, Spain, Belgium, Denmark, and Austria;
		Whereas the presence of Blacks in Europe can be traced to
			 voluntary and forced migration resulting from the geographical proximity of
			 Europe to Africa and the Middle East, including the transatlantic slave trade,
			 the colonization of Africa and the Caribbean, African and African-American
			 military deployments, the movement of refugees and asylum seekers, and
			 educational and other professional exchanges;
		Whereas, although Black Europeans have made significant
			 achievements in and contributions to European society, large numbers have and
			 continue to be more likely than the general population to experience
			 discrimination and be underrepresented in leadership roles in the public and
			 private sector as a result of the color of their skin and ancestry;
		Whereas, on April 29, 2008, before the Commission on
			 Security and Cooperation in Europe, at a hearing entitled The State of
			 (In)visible Black Europe: Race, Rights, and Politics, Dr. Philomena
			 Essed stated, Probably the only common European experience among many,
			 if not all, Afro-descendants is their exposure to [. . .] racism and systemic
			 discrimination, regardless of country, socio-economic conditions, gender, age,
			 or level of education;
		Whereas racism has long been, and continues to be, a
			 problem in Europe;
		Whereas the 1997 European Commission opinion poll entitled
			 Racism and Xenophobia in Europe reported a worrying level
			 of racism and xenophobia in [European Union] Member States, with nearly 33% of
			 those interviewed openly describing themselves as quite racist
			 or very racist;
		Whereas the European Union Fundamental Rights Agency
			 (EUFRA), formerly the European Monitoring Center on Racism and Xenophobia,
			 found in its 2007 through 2010 annual reports that racial and ethnic minorities
			 were disproportionately experiencing discrimination in housing, education,
			 healthcare, employment, the criminal justice system, and access to political
			 participation;
		Whereas the 2009 European Union Minorities and
			 Discrimination Survey (EU–MIDIS), the first European Union-wide survey of
			 ethnic minority and immigrant groups’ experiences of discrimination and
			 victimization in everyday life in the 27 Member States of the European Union
			 found that persons of African descent experienced higher incidents than most
			 other minority groups of discriminatory treatment, racist crime, and
			 victimization, and lacked an awareness of their rights;
		Whereas the Organization for Security and
			 Cooperation in Europe (OSCE) Office for Democratic Institutions and Human
			 Rights annual report on Hate Crimes in the OSCE region has identified racist
			 violence and crime or hate crimes a continuing problem, the EUFRA has found an
			 upward trend in recorded racist crime within the European Union,
			 and the SOVA Center recorded over 70 racist murders and 300 violent attacks in
			 Russia in 2009, yet in many countries adequate data collection on hate crimes
			 and funds to assist victims with legal assistance and financial support while
			 recovering from violent attacks does not exist;
		Whereas prejudice and discrimination
			 towards Black Europeans has also been linked to changes in immigration and
			 asylum laws as a result of anti-terrorism initiatives and the growth and
			 mainstreaming of nationalist and anti-immigrant political parties and groups,
			 including neo-Nazis and skinheads, who believe Europe should be a monoracial
			 society or that other races are inferior;
		Whereas the Open Society Justice Initiative 2009 report,
			 entitled “Ethnic Profiling in the European Union”, found that police officers
			 in the United Kingdom, France, Italy, Germany, and the Netherlands routinely
			 use racial profiling, including targeting Blacks, when deciding whom to target
			 for stops, searches, raids, and surveillance;
		Whereas Black Europeans encounter everyday racism,
			 including denials that racism exists despite the blatant use of stereotypes and
			 derogatory terms to refer to Blacks in everyday language, the media, and
			 textbooks;
		Whereas there have been numerous efforts by the public and
			 private sector to address racial discrimination and inequality in Europe,
			 including the introduction of antidiscrimination and equality laws that include
			 the legal support for special measures or positive (affirmative) action,
			 creation of equality bodies, media campaigns, and efforts to increase minority
			 political participation;
		Whereas these efforts also include the June 1–2
			 Transatlantic Minority Political Leadership Conference in Brussels following
			 the successful April 15–16, 2009, Black European Summit: Transatlantic
			 Dialogue on Political Participation held in Brussels at which the
			 Brussels Declaration called for increased minority political inclusion;
		Whereas these efforts also include the September 9, 2008,
			 official launching of the Black European Women's Council at the European Union
			 headquarters and the September 27–29, 2007, Vienna Declaration of the Black
			 European Women’s Congress, which calls for Members of the European Union to
			 enforce and implement laws to eradicate all forms of discrimination, provide
			 anti-racist education and training for personnel working in educational
			 institutions and the civil service, increase political representation,
			 participation, and employment opportunities for Blacks, and address racial
			 health disparities, including by providing cultural competency training to
			 health professionals;
		Whereas, despite these efforts, international entities,
			 such as the OSCE Personal Representative on Combating Racism, Xenophobia and
			 Discrimination, EUFRA, the European Commission against Racism and Intolerance,
			 and the United Nations Committee on the Elimination of Racial Discrimination,
			 Special Rapporteur on Contemporary Forms of Racism, Independent Expert on
			 minority issues, and Experts Working Group on People of African Descent, have
			 documented ongoing racism and xenophobia, and racial and ethnic discrimination,
			 and called for an increase in initiatives to combat racism and inequality;
			 and
		Whereas, throughout the history of the United States,
			 members of both the public and private sectors have exchanged information on
			 best practices for antidiscrimination measures and racial equality with
			 committed parties in other countries, including recent initiatives such as the
			 Joint Action Plan Between the Government of the Federative Republic of
			 Brazil and the Government of the United States of America to Eliminate Racial
			 and Ethnic Discrimination and Promote Equality, also known as the
			 United States-Brazil Joint Action Plan Against Racial Discrimination: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages the United States and the
			 international community to recognize and honor the historical and present-day
			 contributions of Black Europeans;
			(2)recognizes that, as a result of their skin
			 color and ancestry, many Black Europeans have wrongfully experienced injustices
			 in the public and private sector;
			(3)calls upon European parliamentarians,
			 including the Organization for Security and Cooperation in Europe (OSCE)
			 Parliamentary Assembly, to engage in efforts to promote racial equality and
			 combat racial discrimination through efforts such as introducing legislation,
			 speaking out in their parliaments against racism, increasing the political
			 participation of racial minorities, and working with Black European and other
			 minority communities to develop relevant policies;
			(4)urges European governments and members of
			 civil society and the private sector, in consultation with Black European
			 communities, to develop and implement initiatives to combat racial
			 discrimination and promote racial equality in Europe, by—
				(A)drafting and implementing
			 antidiscrimination, special measures, hate crimes, migration and integration,
			 and other laws and policies to address discrimination and disparities and
			 promote equality, noting the recommendations of the United Nations Committee on
			 the Elimination of Racial Discrimination, the Experts Working Group on People
			 of African Descent (WGPAD), the European Commission against Racism and
			 Intolerance, the European Union Fundamental Rights Agency (EUFRA), the United
			 Nations Special Rapporteur on Contemporary Forms of Racism and Independent
			 Expert on minority issues, the OSCE Personal Representative on Combating
			 Racism, Xenophobia and Discrimination, and the Black European Women’s
			 Council;
				(B)promoting and funding research, including
			 the collection of national census data on Black Europeans and their inclusion
			 in the annual reports of the EUFRA;
				(C)providing technical support, training, and
			 funding to Black European civil society groups working to combat racism,
			 discrimination, and inequality, and uphold basic human rights in Europe;
				(D)introducing
			 national measures to counter stereotypical images of persons of African
			 descent, by revising textbooks, increasing efforts to include Black Europeans
			 in history and heritage institutions, and remembering victims of colonialism,
			 slavery and other atrocities;
				(E)developing or
			 increasing financial support for funds to assist victims of hate crimes with
			 legal assistance and compensation when incapacitated due to physical or
			 emotional injuries;
				(F)developing
			 specific initiatives that address the special concerns of Black European women
			 and youth;
				(G)actively promoting racial and ethnic
			 minority participation at all levels of national, regional, and local
			 government through the education of civil and political rights, including the
			 legislative process and advocacy of legislative issues relevant to racial and
			 ethnic minority communities, development of targeted professional development
			 and hiring strategies, increased youth and community outreach, and
			 self-organization and other empowerment initiatives; and
				(H)recruiting,
			 training, and hiring Black Europeans for professional positions in support of
			 these initiatives; and
				(5)urges the Secretary of State to—
				(A)provide technical
			 assistance and other support for European governments and members of the civil
			 society and private sector to fulfill the initiatives outlined above;
			 and
				(B)increase support for the WGPAD.
				
